Citation Nr: 0616610	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-28 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO) which denied service connection for 
cause of the veteran's death.  The veteran died in April 
1974.  The appellant is his surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Pursuant to VA's duty to assist, VA will obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2005).  The Board has reviewed the evidence 
on file and finds that further development is necessary prior 
to appellate review.

Certain chronic diseases, including arteriosclerosis, may be 
presumed to have been incurred in service if they become 
disabling to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  The 
disease need not be diagnosed in the presumptive period, but 
characteristic manifestations of the disease to the required 
degree must be shown by acceptable medical or lay evidence, 
followed by a definite diagnosis within a reasonable time 
lapse.  38 C.F.R. §§ 3.307(c) (2005).  Symptomatology shown 
in the prescribed period, in light of subsequent developments 
may gain considerable significance.  Id.

The veteran's certificate of death shows that he died in 
April 1974, as a result of a myocardial infraction due to 
generalized arthrosclerosis.  

Dr. E.S.M. treated the veteran in July 1946.  No diagnosis 
was made, but coronary spasm was ruled out.  The veteran 
exhibited precordial pain following exertion, and left arm 
radiation.  An x-ray of the chest and an EKG was normal.  A 
certificate from Dr. E.S.M. indicated that a physical 
examination reflected a normal cardiovascular system, with a 
history suggestive of coronary disease.  

In November 1949 letter from Igleheart Brothers, Inc., the 
veteran's employer stated that he was reemployed there after 
service in September 1946.  His work record showed that he 
was absent from his job at different times.  His superior 
indicated that it was due to his health.  He worked there 
until May 1949, when his doctor indicated that he would not 
be able to do any physical, manual labor in the future 
because of his heart trouble.  He had at that time used up 
all of his sick benefits accrued while working there.  A 
November 1949 letter from the superintendent at Igleheart 
Brothers, Inc. indicated that the veteran had complained to 
him of having pains in his chest and difficulty with using 
his left arm a few days after he was reemployed in September 
1946.  The veteran was absent from work for intervals until 
May 1949, when he complained that the pain was more severe 
and that he could not do his work.  

Dr. S.J.S. treated the veteran six times from May 1949 to 
June 1950 for coronary thrombosis.  The veteran exhibited 
symptoms of cough, faint heart tones, dyspnea, and pain 
radiating to the left arm.  An x-ray was negative, and an EKG 
reflected antero-medial myocardial infarction.  The veteran 
was diagnosed with myocardial infarction from coronary 
thrombosis.  

A March 1950 VA examination diagnosed the veteran with 
arteriosclerotic heart disease with anginal syndrome, and a 
history of Class III myocardial infarction.  In August 1950, 
the veteran was rated 60 percent disabled due to his non-
service connected arteriosclerotic heart disease.

Lay and medical evidence indicate that the veteran exhibited 
symptoms of chest pain and left arm radiation within one year 
of separation from service.  Within a few years, he was 
diagnosed with arteriosclerotic heart disease.  Accordingly, 
the RO should request a medical expert opinion that addresses 
weather atherosclerosis manifested to a compensable degree 
within one year of separation from service.  The RO should 
also request any additional available VA and private medical 
records that may contain relevant treatment records related 
to the veteran's cause of death. 

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) requires that VA, upon receipt of a complete 
or substantially complete application for benefits, notify 
the claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must (1) inform the 
claimant of any information and evidence not of record 
necessary to substantiate the claim; (2) inform the claimant 
of any evidence VA will seek to provide; (3) inform the 
claimant of any evidence the claimant is expected to provide; 
and (4) ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  During the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  

In the present appeal, VA provided the appellant with notice 
of the type of information and evidence needed to 
substantiate her claim, but did not ask her to provide any 
evidence in her possession that pertains to the claim, and 
did not provide notice of the type of evidence necessary to 
establish an effective date.  The RO should address this 
deficiency on remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
asks her to provide any evidence in her 
possession that pertains to the claim, 
and includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should ask the appellant to 
identify all healthcare providers, VA and 
non-VA, inpatient and outpatient, who 
possess records relevant to the veteran's 
cause of death.  After securing 
appropriate release forms, the RO should 
request all identified records and 
associate them with the claims file.

3.  The RO should refer the case to an 
appropriate VA examiner for an opinion.  
The examiner should review the claims 
folder and state whether it is as likely 
as not that a disorder that had its onset 
in service caused or contributed to the 
cause of the veteran's death.  The 
examiner should also state whether it is 
at least as likely as not that 
atherosclerosis was manifest to a 
compensable degree within one year of the 
veteran's discharge from service in 
December 1945.  See e.g. 38 C.F.R. § 
4.104, Diagnostic Code 7005 (2005).  The 
specialist should include pertinent 
clinical findings from the record, and 
rationale for all opinions expressed.

The RO should review the supplemental 
medical opinion to ensure that it is in 
complete compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures.

4.  The RO should then review the record 
and readjudicate the appellant's claim.  
If the determination remains adverse to 
the appellant, the RO should issue 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
appellant and her representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or 


other appropriate action shall be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

